Title: To Thomas Jefferson from Jones & Howell, 10 December 1807
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Philadela. 10th Decer. 1807
                        
                        Your esteemed favor of 7th Inst. Came to hand in Course, Covring J Davidsons Check on the Bank U
                            States for 24367/100 which is to Your Credit
                        We believe You must have overlookd our bill for Nail rods of 21t Augt for 281 Dollars otherways, we have no
                            doubt we Should have had it also, We mention this Circumstance, merely with a view that if mistakes have occurred with
                            either of us they may be rectified, as the bill alluded to above was had previous to the Sheet Lead
                  We are respectfully
                            Yours
                        
                            Jones & Howell
                            
                        
                    